United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-3905
                                    ___________

United States of America,                *
                                         *
              Appellee,                  * Appeal from the United States
                                         * District Court for the District
       v.                                * of Nebraska.
                                         *
Lafayette J. Trotter, Jr.                *     [UNPUBLISHED]
                                         *
              Appellant.                 *
                                    ___________

                              Submitted: May 13, 2003

                                   Filed: May 22, 2003
                                    ___________

Before WOLLMAN and BEAM, Circuit Judges, and NANGLE,1 District Judge.
                          ___________

PER CURIAM.

       After pleading guilty to conspiracy to possess with intent to deliver
methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846, Lafayette Trotter,
Jr., appeals the sentence imposed by the district court.2 The court increased Trotter's
base offense level for possession of a firearm and for being a manager or supervisor,

       1
       The Honorable John F. Nangle, United States District Judge for the Eastern
District of Missouri, sitting by designation.
       2
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.
and sentenced him to 360 months' imprisonment. Trotter argues that the district court
erred in considering the government's version of the offense set forth in the
Presentence Investigation Report (PSI) when increasing his offense levels. Trotter
also claims the district court miscalculated his criminal history points. We disagree.

       We review the district court's application of the sentencing guidelines de novo
and its factual findings for clear error. United States v. Rohwedder, 243 F.3d 423,
435 (8th Cir. 2001). The district court's decision to credit a witness's testimony is
"virtually unreviewable on appeal." United States v. Sarabia-Martinez, 276 F.3d 447,
450 (8th Cir. 2002).

       Trotter's claims regarding the PSI are misplaced. Trotter objected to portions
of the PSI, and a sentencing hearing was conducted on the disputed portions of the
report. At this hearing, the district court credited the testimony of the investigator
from the county sheriff's office who had interviewed several witnesses attesting to the
fact that Trotter possessed a gun during the course of activities related to the
conspiracy. The same investigator testified that several people had performed tasks
at Trotter's direction in furtherance of the conspiracy. The district court did not
clearly err with regard to these factual findings.

       Nor did the district court miscalculate Trotter's criminal history points. We
have reviewed the record and find no merit to Trotter's argument that the district court
improperly used outdated convictions or counted the same offense twice for purposes
of the criminal history calculation. We therefore affirm.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.

                                          -2-